NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BIN ZHANG,                                       No. 07-71165

               Petitioner,                       Agency No. A016-077-185

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Bin Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision (“IJ”) denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533

F.3d 1044, 1051 (9th Cir. 2008), and we grant the petition for review and remand.

      Substantial evidence does not support the agency’s denial of Zhang’s claims

on the basis of an adverse credibility determination. See Kaur v. Ashcroft, 379

F.3d 876, 885-90 (9th Cir. 2004). The IJ did not specifically and cogently refer to

any non-verbal aspect of Zhang’s demeanor, see Arulampalam v. Ashcroft, 353

F.3d 679, 686 (9th Cir. 2003), and did not specify portions of the testimony where

Zhang was unresponsive, see Singh v. Ashcroft, 301 F.3d 1109, 1114 (9th Cir.

2002), thus those findings are not supported. The IJ’s finding with respect to

whether Zhang’s mother attended Long Ma’s house church is also unsupported.

See He v. Ashcroft, 328 F.3d 593, 598 (9th Cir. 2003) (“[F]aulty or unreliable

translations can undermine the evidence on which an adverse credibility

determination is based.”). In addition, the IJ impermissibly engaged in speculation

and conjecture regarding: (1) how long it would take Zhang to decide to convert to

Christianity; (2) whether he would know the full name of Lucy, the woman who

introduced him to Christianity; and (3) whether he would lose touch with Lucy.

See Kaur, 379 F.3d at 886-87. Furthermore, Zhang’s testimony and asylum

application are not inconsistent with respect to whether he was alone when he first

met Lucy, or with respect to whether he was in Shanghai at the time he claimed to


                                          2                                      07-71165
have become a Christian there. See Paramasamy v. Ashcroft, 295 F.3d 1047,

1052-54 (9th Cir. 2002).

      The IJ did not address Zhang’s explanation for the perceived discrepancy

between his testimony and asylum application with respect to whether his mother

informed him church members other than Long Ma were arrested, see Kaur, 379

F.3d at 887, and did not give Zhang the opportunity to explain the omission from

his asylum application that police told his mother not to warn Zhang he would be

arrested, see Tekle, 533 F.3d at 1054.

      Finally, because none of the IJ’s adverse credibility findings are supported,

Zhang was not required to provide corroboration. See Kaur, 379 F.3d at 890.

      We grant the petition for review and remand to the BIA on an open record

for further proceedings consistent with this disposition. See Soto-Olarte v. Holder,

555 F.3d 1089, 1093-96 (9th Cir. 2009); see also INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3                                   07-71165